SCHEDULE II INFORMATION WITH RESPECT TO TRANSACTIONS EFFECTED DURING THE PAST SIXTY DAYS OR SINCE THE MOST RECENT FILING ON SCHEDULE 13D (1) SHARES PURCHASEDAVERAGE DATESOLD(-)PRICE(2) COMMON STOCK-LAMSON & SESSIONS CO GAMCO ASSET MANAGEMENT INC. 11/05/07310,600-27.0000 11/05/07120,000-27.0000 GABELLI ADVISERS, INC. 11/05/07500-27.0000 GABELLI FUNDS, LLC. GABELLI SMALL CAP GROWTH FUND 11/05/07150,000-27.0000 GABELLI EQUITY TRUST 11/05/0772,000-27.0000 THE GABELLI GLOBAL DEAL FUND 11/05/07100,000-27.0000 GABELLI ASSET FUND 11/05/07185,000-27.0000 (1) THE DISPOSITIONS ON 11/05/07 WERE IN CONNECTION WITH THE ACQUISITION DESCRIBED IN ITEM 5 OF THIS AMENDMENT TO SCHEDULE 13D. UNDER THE TERMS OF THE ACQUISITION, THE ISSUER'S SHAREHOLDERS RECEIVED $27.00 IN CASH FOR EACH SHARE OF ISSUER'S COMMON STOCK.UNLESS OTHERWISE INDICATED, ALL OTHER TRANSACTIONS WERE EFFECTED ON THE NYSE. (2) PRICE EXCLUDES COMMISSION.
